Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (US PGPUB 20170148203) in view of Surti et al. (US PGPUB 20160284119).
As per claim 1, Hakura discloses a method for rendering an image (Hakura, abstract), comprising:
placing primitives of said image in a screen space (Hakura, Fig. 3B, #375 where the tiling unit runs before the screen-space pipeline to place primitives into tiles; and [0067], where the tiling unit sorts graphics primitives into tiles; and Fig. 5 #520 and [0085], where the buffer #520 stores primitive data and state bundles for each tile);
binning said primitives into tiles of said screen space that said primitives touch (Hakura, [0067], where, for each primitive, the primitive is associated with each of the set of tiles it intersects, and later that primitive is processed with each tile it intersects); and
rasterizing said tiles (Hakura, Fig. 3B and [0067], where one tile at a time is passed to the screen space pipeline #354 by passing each tile to the setup unit #380 at the head of the screen-space pipeline);
wherein said rasterizing includes shading the pixels in the tiles (Hakura, [0055] and Fig. 3B, #390, where, before the pixels are placed in the render target in the ROP stage, they are shaded in the pixel shading unit #390; and [0071], where the pixels can be shaded at any granularity depending on the programmed sampling rate); and
said subset of said primitives are cached in an on-chip memory of a processor rendering said image between said passes (Hakura, [0085], where the buffer 520 is stored in the cache which maps to on-chip memory).
Hakura discloses shading pixels within tiles but doesn’t specifically disclose shading a subset of pixels in multiple passes using different shading rates.  However Surti discloses wherein said rasterizing includes shading a subset of said primitives binned to one of said tiles over multiple passes at multiple shading rates (Surti, [0069], “locally increasing the shading rate in difficult regions. This may be done to compute shading at a pixel or sample rate only around specular features, and lower elsewhere. It is fairly common for today's real-time workloads to implement a type of multi-rate shading using a two-pass approach. In this case, the first pass runs at pixel rate (MSAA), but discards difficult pixels which are marked in a stencil buffer. The second pass then runs shading per sample, but only for pixels marked in the stencil buffer”; the “difficult pixels” are shaded in a second pass at a higher shading rate; AND Fig. 4 and [0041] and [0054], where the primitives are rasterized to tiles after early Z culling), 
each of said shading rates is based at least on a frequency at which a color being shaded at each pass changes across said screen space (Surti, [0069], where the pixels 
Hakura and Surti are analogous since both of them are dealing with shading pixels in tile-based graphics pipelines. Hakura provides a way of shading tiles, one tile at a time, in a tile-based graphics pipeline. Surti provided a way of varying shading rates in a shading pass based on specular features, which is equivalent to high-frequency color regions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a second pass to shade high-frequency areas taught by Surti into modified invention of Hakura such that system will be able to allow more fine-grained variation of shading rates (Surti, [0003] and [0041]).

As per claim 2, claim 1 is incorporated and Hakura doesn’t disclose but Surti discloses wherein said shading includes invoking a first shader per primitive per pixel in one of said passes and invoking a second shader per primitive per sample per pixel in another one of said passes (Surti, [0069], where the first shader runs at a pixel rate (MSAA) and the second shader runs at a sample rate).
See claim 1 rejection for reason to combine.

As per claim 3, claim 1 is incorporated and Hakura in view of Surti discloses further comprising bringing back said subset set of said primitives that are cached in said on-chip memory for a current pass (Hakura, Fig. 5 and [0085], where the buffer 520 is stored in the cache which maps to on-chip memory, and the data is held in the cache through multiple passes).

As per claim 4, claim 1 is incorporated and Hakura in view of Surti discloses wherein said placing is performed once while said image is rendered (Hakura, Fig. 3B and Fig. 5, 

As per claim 5, claim 1 is incorporated and Hakura in view of Surti discloses wherein said binning said primitives includes:
if one primitive of said primitives lands entirely in a particular tile of said tiles, binning said one primitive to said particular tile; and if said one primitive overlaps multiple tiles of said tiles, binning said one primitive to all of said multiple tiles (Hakura, [0067], where, for each primitive, the primitive is associated with each of the set of tiles it intersects, and later that primitive is processed with each tile it intersects).

As per claim 6, claim 1 is incorporated and Hakura doesn’t disclose but Surti discloses further comprising evaluating said shading at each sample location (Surti, [0069], where sample-rate shaders by definition shade at each sample location).
See claim 1 rejection for reason to combine.

As per claim 7, claim 1 is incorporated and Hakura in view of Surti discloses further comprising determining the front-most layer of said primitives of said image by comparing depth values of a current layer of said primitives with depth values of an existing layer of said primitives (Hakura, [0145]-[0146], where a lightweight shader is run during the late Z passes that only compute visibility, then subsequent color shading passes only shade the visible surfaces).

As per claim 10, claim 1 is incorporated and Hakura in view of Surti discloses wherein said tiles are rasterized at one tile at a time (Hakura, Fig. 3B and [0067], where one tile at a 

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processors, which are disclosed by Hakura at [0160), thus they are rejected on similar grounds.

As per claim 12, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 13, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 14, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 16, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 17, claim 11 is incorporated and Hakura in view of Surti discloses wherein said subset of said primitives are shaded by a graphics processing pipeline implemented by said processor (Hakura, Fig. 3B, PS #390 and [0055], where the pixel shading unit (PS) performs the shading near the end of the pipeline).

As per claim 18, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

As per claim 20, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 10, thus they are rejected on similar grounds.

Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (US PGPUB 20170148203) in view of Surti et al. (US PGPUB 20160284119) and in further view of Ha et al. (US PGPUB 20160148420).
As per claim 8, claim 1 is incorporated and Hakura in view of Surti doesn’t disclose but Ha discloses further comprising calculating a color for each sample by using shaded values from said passes (Ha, Fig. 3, Fig. 7, and [0076], where the light shading pass results are combined with the surface shading results).
Hakura in view of Surti and Ha are analogous since both of them are dealing with shading pixels in tile-based graphics pipelines. Hakura in view of Surti provides a way of shading tiles, one tile at a time, using different shading rates in different passes, in a tile-based graphics pipeline. Ha provided a way of calculating a color for each sample by using shaded values from the different passes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of data from both passes to obtain a final color from Ha into modified invention of Hakura in view of Surti such that system will be able to represent indirect illumination such as diffraction and reflection of light in a scene (Ha, [0005]).

As per claim 9, claim 8 is incorporated and Hakura in view of Surti and Ha discloses wherein said shaded values are combined when said subset of said primitives are opaque (Hakura, Fig. 10 and [0129]-[0130], where some of the layers of primitives rendered together are opaque).

wherein said processor is further configured to calculate a color for each sample by combining shaded values from said passes using an additive blending (Ha, Fig. 3, Fig. 7, and [0076], where the light shading pass results are combined with the surface shading results; this maps to additive blending).
See claim 8 rejection for reason to combine.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (US PGPUB 20170148203) in view of Surti et al. (US PGPUB 20160284119) and in further view of Grenfell (US PGPUB 20150022525).
As per claim 15, claim 11 is incorporated and Hakura in view of Surti doesn’t disclose but Grenfell discloses wherein said tiles are square-shaped and include 64 pixels in each side (Grenfell, [0017], where each tile is a square with a side length of ab pixels, and [0045], where a tile can have an edge that is 64 pixels long).
Hakura in view of Surti and Grenfell are analogous since both of them are dealing with shading pixels in tile-based graphics pipelines but doesn’t specify the tile size. Hakura in view of Surti provides a way of shading tiles, one tile at a time, using different shading rates in different passes, in a tile-based graphics pipeline. Grenfell uses a tile size of 64 x 64 pixels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use 64-pixel tiles from Grenfell into the modified invention of Hakura in view of Surti.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619